Citation Nr: 0818676	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-39 796	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling from May 20, 2002, and as 70 percent disabling from 
January 17, 2007.

2.  Entitlement to an effective date earlier than May 20, 
2002, for award of a 50 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and March 2004 and January 2005 
rating decisions by the RO in Wilmington, Delaware.

This case was remanded by the Board for additional 
development in an action dated in July 2007.  Thereafter, the 
Providence, Rhode Island RO increased the veteran's PTSD 
disability award from 50 percent to 70 percent, effective 
from January 17, 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case, the veteran has not suggested that the recently 
assigned 70 percent evaluation would satisfy his appeal for a 
higher evaluation of his PTSD.  To the contrary, the 
veteran's accredited representative has indicated in a May 
2008 brief that the veteran is seeking a 100 percent 
evaluation for PTSD.  Therefore, the Board concludes that the 
issue of entitlement to an increased rating for PTSD remains 
open and is properly before the Board.  

The Court also has indicated that, when, as here, an 
increased rating is sought by an appellant, consideration 
must be given as to whether a different rating is warranted 
at any time during the pendency of the claim for increase, a 
practice known as "staged" ratings, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App 505 
(2007).  


FINDINGS OF FACT

1.  The veteran's mental health symptoms are currently 
evidenced by irritability, agitation, constricted affect, 
obsessions, paranoid ideation, interrupted sleep, visual 
hallucinations, fair impulse control, and excessive 
expression of anger; an examining psychologist has assessed 
that about one-third of his psychosocial functionality 
shortfalls is attributable to depression that is secondary to 
his non-service-connected paranoid personality disorder.  

2.  Medical evidence showing that the veteran's PTSD 
warranted an increase to 50 percent was not demonstrated 
until an examination on May 20, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
PTSD have not been met, either before or after January 17, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2007); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

2.  The criteria for an award of an effective date prior to 
May 20, 2002, for award of a 50 evaluation for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board is 
satisfied that VA has no duty to inform or assist that was 
unmet.  Moreover, in a May 2008 informal brief by the 
veteran's accredited representative it was stated that the 
appellant was satisfied that VA had met its duty in this 
regard, and expressly waived any further notice or 
development.  

II.  Increased Rating

A.  Background

The veteran was originally service connected for PTSD in a 
rating decision dated in October 1998, rated as 30 percent 
disabling, effective from September 24, 1997.  The veteran 
appealed the 30 percent award to the Board, which denied a 
higher rating in a decision dated in August 2000.  

Service connection was based primarily on the report of a 
fee-based examination given in September 1998.  That examiner 
noted that the veteran reported recurring nightmares two to 
three times per week over the preceding four to five years.  
He denied overt flashbacks, but said he would become 
physically distressed if he became very angry.  He tended to 
avoid outside activities and crowds, and he did not like to 
do anything anymore since returning from service.  Affect was 
detached and restricted.  He reported that he was quite 
irritable, and that that had been building up over the 
preceding three to five years.  He reported no exaggerated 
startle an no panic attacks.  He reported a one-time 
homicidal thought, but that was after he was fired from his 
job at the Postal Service; he reported no suicidal ideations.  
There were no reported hallucinations.  The examiner 
recounted the veteran's reported employment history.  He was 
employed by VA in 1983, and had worked there since then, 
except for two periods when he worked for the Postal Service.  
He then returned to work at VA as a psychiatric nursing 
assistant, and was still thus employed at the time of the 
examination.  

On examination, the veteran was described as well-groomed and 
well-kempt.  Thought process was logical, coherent, and goal-
directed.  He did not exhibit any inappropriate behaviors.  
There were no obsessive or ritualistic behaviors noted.  
Speech was regular in rate and rhythm.  Affect was moderately 
depressed and constricted.  The veteran was oriented as to 
time, person, place, and purpose.  Memory testing was not 
noted as having a significant result.  Overall attention and 
concentration were good.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD.  Axis II (personality 
disorders and mental retardation) diagnosis was deferred.  
The Axis III (general medical conditions) diagnoses were 
deferred to an internist's assessment.  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
that the veteran's stressors were currently mild.  The Axis V 
(global assessment of functioning (GAF) score) report was 60 
to 65.  The examiner noted that the veteran was able to work, 
albeit with increasing levels of stress.  

In a rating decision dated in October 1998, the veteran was 
service connected for PTSD, rated as 30 percent disabling.  

Of record is an October 2000 letter from VA psychiatrist 
K.S., M.D., stating that, after evaluating the veteran and 
assessing his current symptoms, it had become clear to Dr. S. 
that the veteran's condition was more disabling than 
initially recognized.  In support of this opinion, Dr. S. 
noted that the veteran had been unable to learn a new trade 
due to difficulty in learning more complex tasks and getting 
along with other people.  He reported that the veteran was 
constantly anxious, on edge, irritable, angry, depressed, and 
was unable to sleep.  Quite often, the veteran had to leave 
the psychiatric ward on which he worked for 15-20 minutes due 
to anger, anxiety, or panic.  He reported altercations 
outside of work, and reported being frequently depressed, 
hopeless, suspicious, hypervigilant, and startling easily.  

Dr. S. noted that the veteran reported that, due to his 
worsening symptoms, he had feelings of doom, felt afraid to 
work, and avoided doing tasks he used to complete without 
difficulty.  Dr. S. concluded that, contrary to the findings 
of the earlier rating decision and statement of the case 
(SOC), the veteran did, in fact, exhibit evidence of panic 
attacks, difficulty with learning and understanding complex 
commands, and had problems with judgment and self-control.  
Based on the foregoing, Dr. S. expressed a belief that the 
veteran's service-connected rating warranted reevaluation.  
Dr. S. did not provide a detailed diagnosis conforming to 
DSM-IV.  

Because the veteran's initial 30 percent rating for PTSD was 
not considered permanent, he underwent a review examination 
in May 2002.  This examiner noted that the veteran's entire 
file had been reviewed, including Dr. S.'s letter summarized 
in the preceding paragraphs.  The veteran's chief complaint 
to this examiner was that he used to sleep like a baby, but, 
for the previous 30 years he just got three to three-and-one-
half hours of sleep per night.  The examiner also recounted 
the stressors that were the basis of his PTSD service 
connection.  The veteran gave his marital history, noting 
that his second marriage broke up due to his wife's alcohol 
problem, although the veteran admitted that he, too, was 
drinking at the time.  He noted that he had been married to 
his current wife since December 2000.  

The examiner noted that there was no history of any 
psychiatric hospitalizations or any psychiatric treatment 
until fairly recently, when he was employed at the Long 
Beach, California, VA Medical Center (VAMC).  He reported 
having been abused by his stepfather, and dropping out of 
school in the 12th grade, subsequently joining the Navy.  The 
veteran's Navy history was briefly reviewed, including a note 
from his service medical records (SMRs) noting that the 
veteran had served one-and-a-half years of a six-year hitch, 
and did not like life on a ship.  He was reported to be 
mildly depressed with no evidence of a thought disorder.  The 
in-service diagnosis was situational adjustment reaction.  No 
plan was given, and it was noted that no psychiatric help was 
necessary.  After the Navy, he worked at various jobs, 
including driving a cab, working for the Postal Service, and 
working at five different VA facilities for a total of 15 
years.  He reported that he was extremely unhappy with his 
work.  

On examination the veteran was noted to be casually dressed 
and adequately groomed.  There was no evidence of motor 
dysfunction; he exhibited no tics or mannerisms.  Speech was 
fluent with no difficulties articulating.  Initially 
presenting with an attitude of irritability, as the interview 
progressed his underlying mood appeared to be euthymic.  
Affect was full.  Sensorium was clear, and he was oriented as 
to time, person, place, and situation.  There was evidence of 
prior history of suicidal ideation, but no current evidence 
of any parameters of "suicidality" or "homicidality."  
There was paranoid ideation.  Thought process was goal-
directed and coherent.  There were no signs of psychosis 
during the interview, but the veteran did admit to occasional 
visual misperceptions at the corner of his eye.  Judgment was 
intact, and insight into his current life situation was 
apparent.  There was no evidence of any gross cognitive 
impairment.  Memory was intact.  

Symptomatically, the veteran reported distressing dreams and 
nightmares, intense anxiety and distress when he saw 
something reminiscent of his in-service traumatic incident.  
He reported having little or no expectation for the future, 
saying that when he retired he would not have enough money.  
He expressed feelings of detachment from people around him, 
lack of interest in day-to-day activities, frequent 
difficulties staying asleep, problems with concentration, 
exaggerated startle response, sweating, fast heart rate and 
anxiety when exposed to certain situations, and feelings of 
anger for no apparent reason.  The examiner found noteworthy 
the veteran's statements that he feels depressed two or three 
times per week, and that he could not work with the people at 
his job because they disappeared when there was a crisis.  He 
stated that he did not want to be there, and that the mental 
patients with whom he worked got on his nerves.  

The DSM-IV Axis I diagnosis was PTSD and alcohol abuse in 
remission.  The Axis II diagnosis was mixed personality 
disorder.  There was no diagnosis in Axis III.  In Axis IV 
the examiner identified the veteran's current psychosocial 
stressors as mild-to-moderate normal daily stressors of 
living and working.  The Axis V GAF score was 65.  The 
examiner noted that, since his last Compensation and Pension 
(C&P) examination the veteran reported subjective improvement 
in his social condition, and reported that he had been 
happily married since December 2000 to a woman who takes care 
of him.  The examiner noted that the veteran's occupational 
functioning was considered unchanged.  The veteran stated 
that he had difficulty working with people, that patients got 
on his nerves, and that he just did not want to be there.  He 
provided a leave summary, which is of record, demonstrating 
that he took as much leave as possible, and that, as soon as 
he had some leave or sick time, he took it.  

The examiner also noted that there are many loose ends in the 
history that should be clarified if there were to be any 
future PTSD examinations.  Those "loose ends" included an 
absence of mention of some alleged stressors in the course of 
the present examination; the fact that, except for two 
visits, one of which was on the date of Dr. S.'s letter, 
summarized above, there were no other documented mental 
health clinic visits at the Long Beach VAMC, and none since 
he had moved east.  Other concerns were the nature of the 
termination of his employment at the Postal Service, the 
nature of the numerous altercations outside of work mentioned 
in the previous examination, the unanswered question of 
whether the veteran's PTSD had delayed onset, and whether the 
veteran's sleep disorder was considered part of the PTSD.  

The examiner also noted that, based solely on the previous 
C&P examination and the veteran's reports on the day of this 
examination, psychiatry symptoms consistent with PTSD were 
present.  However, the examiner noted, the etiology of the 
symptoms that the veteran's described may be multi-factorial, 
and included childhood physical abuse, psychosocial stressors 
including two failed marriages, and alcohol abuse, among 
other things.  The examiner also noted that there had been 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but based on the information 
available at the time of examination, the extent to which the 
veteran's occupational function had been impaired could not 
be estimated.  The examiner noted that, despite the veteran's 
reported symptoms of depressed mood, anxiety, chronic sleep 
impairment and nightmares, and without any documented history 
of specific psychiatric treatment, the veteran had managed to 
sustain employment with VA for approximately 15 years.  The 
examiner also noted that there was no history of any gross 
cognitive impairment.  

Based on the May 2002 review examination, which amounted to 
an informal claim for an increased rating, the RO reevaluated 
the veteran's PTSD issue, and, in a rating decision dated in 
June 2002, continued the 30 percent evaluation.  The veteran 
appealed the RO's decision.  In another rating decision, 
dated in March 2004, the RO increased the veteran's PTSD 
disability rating to 50 percent, effective May 20, 2002, the 
date of the most recent C&P examination.  

Of record is a mental health clinic note dated in November 
2002 that indicates that the veteran had had multiple crises 
over the previous several months, including accusations of 
theft and of workplace violence apparently involving VA 
patients.  The psychiatrist who authored this note indicated 
that the veteran was suspicious and paranoid about other 
people.  He seemed to lack social skills.  The veteran 
alluded to not being able to work.  The clinician's 
impression was delusional disorder, paranoid type, and, 
"PTSD by history (?)."  

In an addendum, the psychiatrist noted that, while the 
veteran is paranoid, he denied audio and visual 
hallucinations, and his delusions were not especially 
bizarre.  Affect was blunted, but cognitive function was 
unremarkable.  The veteran's capacity to abstract and reason 
logically appeared to be intact except for delusions.  There 
was no evidence of disorganization in thinking or behavior.  
The clinician opined that the veteran appeared to be seeking 
to stop working due to a mental and some ill-defined physical 
condition.  In terms of paranoia, the psychiatrist noted that 
one has to bear in mind that the veteran is around paranoid 
patients on the job and is therefore aware of how they might 
present themselves.  The veteran refused offered medications, 
indicating that it might affect his ability to work, 
notwithstanding that the medications were intended to treat 
the anxiety and depression that he claimed was adversely 
impacting him at work.  

An April 2003 note for the record authored by the 
psychiatrist who had conducted the May 2002 C&P examination, 
indicated that the veteran had confronted him about his 
comments on the examination regarding the loose ends 
discussed in the examination report.  The psychiatrist told 
the veteran that he could not discuss the examination and 
left his office, feeling intimidated and frightened when he 
passed the veteran.  After a review of the veteran's records, 
the psychiatrist noted that the veteran had a history of 
paranoia and violence toward others.  He formulated a plan to 
notify the VAMC police and supervisors, and to discuss the 
situation with colleagues.  He concluded in writing that 
doing C&P examinations on mental health clinic patients 
enrolled at this facility is dangerous work, that 
examinations should be done by psychiatrists from other 
facilities, and that access to the offices should be limited.  

Also of record is a treatment note authored by a clinical 
psychologist, E.P., Ph.D., dated in November 2004.  The 
veteran had left a message in another office for this 
psychologist indicating that he really needed to speak with 
him.  He later called and complained of difficult working 
circumstances, and that he was no longer able to work with 
medical patients in nursing.  He was reminded that previously 
he had been asked to bring in medical evidence of prior 
diagnoses that he claimed he had, but that he had not 
followed through on this request.  In fact, it was noted, he 
had failed to keep his appointment at that time.  Dr. P. 
noted that now, the veteran behaved as if he had not promised 
to make this material available, but proceeded to reiterate 
that he was anxious and would like to retire, but needed a 
letter from the psychologist indicating that he was disabled.  
Dr. P. reported that he told the veteran, as he had in the 
past, that, in the doctor's judgment, there was no evidence 
that the veteran's disability was so severe that it prevented 
him from working.  

The veteran was then given another appointment, which the 
veteran did not keep, and did not call to cancel.  Dr. P. 
noted that, despite the veteran's complaints of psychiatric 
problems, the veteran had, at no time, given any evidence of 
willingness to work on these problems, but rather seemed bent 
upon achieving his single-minded objective of getting medical 
evidence to facilitate retirement.  

The veteran was afforded another VA C&P examination in 
December 2004 conducted by P.V., M.D.  Dr. V. noted that the 
veteran was currently working as a psychiatric nurse 
assistant at a VAMC, and that, according to the veteran, he 
had been working in that capacity since 1983, but also 
reported having worked for five years at the Postal Service.  
At the outset of the examination the veteran complained that 
he had to retire, that he was burned out, and that he could 
not handle work.  The examiner noted that he had reviewed the 
veteran's record, including the treatment notes reported 
above.  The examiner reported other complaints related to 
work, and also, while acknowledging that the veteran's 
averred PTSD stressors had been accepted, expressed doubts as 
to the veteran's PTSD diagnosis, pointing out that, when 
asked about where he was when one of his stressors occurred-
almost falling overboard-the veteran was unable to recall 
where that occurred.  

The examiner noted that during the interview he found the 
veteran to be complaining and angry and manifesting a number 
of different behaviors that the examiner considered to be 
manipulative.  The examiner noted that the veteran was 
clearly preoccupied with an agenda of being mistreated and 
unjustly continued on his job despite his request to retire.  
It appeared to the examiner that the veteran was behaving in 
the context of the interviews in a way to manipulate for the 
sake of his demands without sufficient evidence.  The 
examiner noted that he did not find any convincing basis that 
the veteran's job was so stressful that he could not tolerate 
it or needed an early retirement.  The examiner found no 
basis for an opinion that previously established the PTSD 
diagnosis had become any worse and, in fact, found the 
evidence for the original diagnosis dubious, though he 
acknowledged that he could not refute it.  

The DSM-IV Axis I diagnosis was PTSD.  The Axis II diagnosis 
was personality disorder with mixed features.  The Axis III 
diagnosis was hypertension.  In Axis IV the examiner noted 
that there was nothing that persuaded him that the veteran's 
current employment at the VAMC was any more stressful than at 
any other time.  The Axis V GAF score was 65, which the 
examiner described as a not very severe level.  

Thereafter, in a rating decision dated in January 2005, the 
RO continued the veteran's 50 percent rating for PTSD, and 
also denied a separate claim for total disability based on 
individual unemployability (TDIU).  

Of record is a February 2006 letter from K.S., M.D., the 
chief of the mood disorders clinic at the VAMC in Long Beach, 
California (the same Dr. K.S. whose October 2000 letter was 
discussed above) addressed to the veteran's PVA 
representative in Wilmington, Delaware.  Dr. S. recounted the 
veteran's claimed PTSD stressors, and described the veteran's 
treatment history and symptoms.  Dr. S. provided a DSM-IV 
Axis I diagnosis of PTSD, with no diagnosis in Axis II, 
moderate psychosocial stressors in Axis IV, and assigned a 
GAF score of 45.  

Also of record is a January 17, 2007, letter from P.L, Ph.D., 
a clinical psychologist at the VAMC in Wilmington, Delaware, 
who noted that the purpose of the letter was specifically to 
support the veteran's quest for a disability retirement from 
his employment at VA.  The letter, addressed "To Whom It May 
Concern," recounted the veteran's history of PTSD, and noted 
that, in the preceding two years, the veteran had had 
increasing difficulty performing his job as a psychiatric 
nursing assistant at another VAMC.  Dr. L. noted that those 
difficulties included having problems understanding why other 
staff members were treating patients poorly or indifferently, 
and could no longer support their actions.  He ended up not 
being able to get along with the other staff members, and 
repeatedly had very angry and aggressive words with his 
supervisors.  

Dr. L. noted that the veteran's current symptoms were 
interrupted sleep, being easily irritated with verbal and 
physical aggression, poor concentration with inability to 
read, hypervigilance, hyperstartle reaction, active avoidance 
of things that reminded him of traumatic experiences, loss of 
interest in doing things, total social isolation, detached 
and restricted affect with explosive anger, sense of 
foreshortened future, and flashbacks.  Dr. L. noted that the 
veteran was having serious issues at work; he was unable to 
perform his duties, becoming extremely upset at both the 
patients and his supervisors.  He reported becoming very 
angry, and expressed concern that he would get out of 
control; he was becoming too rough with patients when he had 
to move them, and was having a lot of trouble thinking and 
making good decisions.  Dr. L. noted that the veteran's 
difficulties were directly related to his diagnosis of PTSD, 
particularly his difficulty dealing with incompetent 
authority, difficulty managing peers who did not exhibit 
competency in work skills, and his inability to maintain good 
concentration, which was said to put him at risk for a 
violent encounter with a patient.  

Dr. L. noted that the veteran had been attending therapy on a 
regular basis, and there appeared to be the beginnings of 
change, though it was very tenuous.  Prognosis was for little 
or no positive change for the foreseeable future.  It was 
noted that the veteran had been placed on restricted work 
status for six weeks several months before, but that his 
supervisor did not honor this.  Dr. L. stated that the 
veteran then became totally unable to tolerate his work 
environment and stopped going to work on October 31, 2006.  
Dr. L. concluded that the veteran was now totally and 
permanently unemployable.  

The DSM-IV Axis I diagnosis was PTSD, delayed type, chronic, 
severe; and major depression.  There was no diagnosis in Axis 
II.  The Axis III diagnoses were chronic obstructive 
pulmonary disease (COPD), severe high blood pressure, and 
sciatica.  In Axis IV the examiner identified the veteran's 
problems as working in a severely stressful environment, 
conflicted home life, and financial difficulties.  The Axis V 
GAF score was 45.  

Also of record is a February 2007 individual therapy note 
authored by Dr. L.  In that note Dr. L. noted that the 
veteran was doing slightly better, but that he was nervous 
and overwhelmed due to a claim by the Department of Education 
that he had never repaid an education loan from 30 years ago.  
The veteran averred that he had paid this through IRS 
withholding, but that he could not prove this because the IRS 
had told him that those records were no longer available.  
The veteran told Dr. L. that he needed a signed statement to 
the effect that he was totally and permanently disabled in 
order to have this alleged debt forgiven.  Dr. L., who, as 
noted, is a Ph.D., noted that the form required the signature 
of either a M.D. or D.O., and he was advised to seek a M.D. 
to sign it for him.  A review of the veteran's subsequent 
treatment records from Dr. L. and from his primary care M.D. 
do not indicate whether the veteran ever sought or gained the 
signature of an M.D. or D.O.  Those notes authored by Dr. L. 
generally indicate that the veteran reported that he was 
doing okay, or doing somewhat better, with a mental status 
examination reporting that the veteran was anxious and 
depressed, with moderate to severe symptoms.  A January 2008 
note indicated that the veteran reported that he was getting 
back into more social activity.  

The veteran was afforded a VA PTSD examination in February 
2008 in order to determine his current level of disability.  
The examination report noted that the veteran's usual 
occupation was as a nursing assistant but that he had retired 
in 2006 due to his service-connected PTSD and his non-
service-connected COPD.  The examiner also noted that the 
veteran had been undergoing outpatient treatment for PTSD, 
but had had no hospitalizations for a mental disorder.  
Current treatment was being provided for depression and 
anxiety, that he was participating in group but not 
individual therapy, and that the effectiveness of the therapy 
was fair.  

As regards the veteran's current relationships, the veteran 
reported that he had been married to his current wife (his 
third) since 2000, and has a close relationship with her.  He 
reported that he had a daughter from his first marriage, but 
had not seen her since 1997.  He averred that he had no 
current social relationships, and that he spent his leisure 
time watching television.  He reported no suicidal or 
homicidal ideation or attempts.  On examination, the veteran 
was found to be casually dressed, tense, irritable, anxious, 
agitated, dysphoric, with constricted affect, and speech that 
was unremarkable.  He was oriented as to time, person, and 
place, and exhibited a thought process that was termed 
unremarkable.  He exhibited obsessions and paranoid ideation.  
As to judgment, the examiner determined that the veteran was 
able to understand the outcome of his behavior.  Intelligence 
was assessed as average.  

The veteran averred that he had sleep impairment described as 
interrupted sleep.  He averred visual hallucinations and 
inappropriate behavior such as excessive expression of anger 
about his previous experiences at VA.  Impulse control was 
described as fair.  There were no reported episodes of 
violence.  The veteran was reportedly able to maintain 
minimum personal hygiene, and there was no problem with 
activities of daily living.  

The veteran subscribed to persistent re-experiencing of his 
traumatic event and persistent avoidance of stimuli 
associated with the event, as well as persistent symptoms of 
increased arousal, including difficulty falling or staying 
asleep, irritability or outbursts of anger, and 
hypervigilance.  There were no difficulties reported as 
regards ability to handle financial responsibilities.  He 
knew the amount of his monthly benefit payment.  

The DSM-IV Axis I diagnoses were moderate chronic PTSD and 
depression secondary to personality disorder.  The examiner 
parenthetically noted that the veteran's stepfather abused 
the veteran when he was a child, allegedly beating him with a 
hammer, and that his mother left him with an aunt in order to 
get married, coming back to get him when she needed a 
babysitter.  The Axis II diagnosis was paranoid personality 
disorder.  There were no diagnoses in Axis III.  In Axis IV 
the examiner noted the veteran's military trauma.  The Axis V 
GAF score was 50.  

The examiner commented as part of his diagnosis that the 
veteran's psychosocial functioning was quite impaired, and 
that he was angry, verbally aggressive, and mistrusting of 
all people around him except for his current wife.  The 
examiner also noted that the veteran is actively paranoid and 
isolates himself to keep himself safe.  The Board had 
requested as a part of its remand order that the examiner, if 
feasible, identify what part, if any, the veteran's PTSD 
plays in his overall psychiatric status.  In response, this 
examiner opined that, on a scale of zero to 10, the veteran's 
depression (which is associated with his non-service-
connected personality disorder) has affected the veteran's 
function level by about three points, and that his PTSD has 
aggravated his psychosocial functioning an additional six 
points.  He also commented that the veteran's current 
paranoia, aggressiveness, attitude, anger, and poor 
interpersonal skills are obstacles to his ability to maintain 
gainful employment.  

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted, the veteran's PTSD is currently rated as 70 percent 
disabling, and he contends that it should be rated at 100 
percent disabling.  Also as noted, the Court has indicated 
that, when an increased rating is sought by an appellant, 
staged ratings must be considered when the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  
Consequently, the Board will evaluate the veteran's PTSD 
claim as it was staged by the RO, that is, from May 20, 2002, 
the date of a review examination that showed an increased 
disability that was construed by the RO as an informal claim 
for an increased rating, and from January 17, 2007, the date 
of Dr. L.'s diagnosis provided in support of the veteran's 
claim for disability retirement as a psychiatric nursing 
assistant at a VAMC.   

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

As noted, the starting point of the Board's analysis is May 
20, 2002, date of the informal claim for an increased rating.  
Also as noted, the examination on that date revealed that 
there was no evidence of motor dysfunction, and no tics or 
mannerisms.  Speech was fluent with no difficulties 
articulating.  Mood appeared to be euthymic as the 
examination progressed; affect was full and sensorium was 
clear.  The veteran was oriented as to time, person, place, 
and situation.  There was paranoid ideation, but thought 
process was goal-directed and coherent.  There were no signs 
of psychosis during the interview, but the veteran did admit 
to occasional visual misperceptions at the corner of his eye.  
Judgment was intact, and insight into his current life 
situation was apparent.  There was no evidence of any gross 
cognitive impairment.  Memory was intact.  

The veteran reported distressing dreams and nightmares, 
intense anxiety and distress when he saw something 
reminiscent of his in-service traumatic incident.  The 
veteran felt depressed two or three times per week, and said 
he could not work with the people at his job because they 
disappeared when there was a crisis.  He stated that he did 
not want to be there, and that the mental patients with whom 
he worked got on his nerves.  The examiner's diagnoses were 
PTSD and alcohol abuse in remission in Axis I, and mixed 
personality disorder in Axis II.  The veteran had mild-to-
moderate normal daily stressors of living and working, with a 
GAF score of 65.  The veteran reported that he was happily 
married, and the examiner noted that the veteran's 
occupational functioning was considered unchanged.  The 
examiner also noted that there had been occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but based on the information available at the time of 
examination, the extent to which the veteran's occupational 
function had been impaired could not be estimated.  It was 
noted that, despite the veteran's reported symptoms of 
depressed mood, anxiety, chronic sleep impairment and 
nightmares, and without any documented history of specific 
psychiatric treatment, the veteran had managed to sustain 
employment with VA for approximately 15 years.  The examiner 
also noted again that there was no history of any gross 
cognitive impairment.  

In light of the medical information available at the time of 
the March 24, 2004, rating decision awarding an increase in 
the veteran's PTSD award from 30 percent to 50 percent 
effective May 20, 2002, the date of the examination showing 
an increased disability, the Board finds that, while the 50 
percent rating may be warranted, a higher rating was not 
warranted.  Taking into account the rating criteria for the 
higher, 70 percent rating, the Board notes that the evidence 
summarized above does not show that there were deficiencies 
in most areas due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
While there was some evidence of impaired impulse control, 
there was no evidence of spatial disorientation, or neglect 
of personal appearance and hygiene.  While the veteran had 
difficulty in coping with his stressful work setting, the 
examiner noted that the extent to which the veteran's 
occupational function had been impaired could not be 
estimated.  The examiner also noted, however, that, despite 
the veteran's reported symptoms he had managed to sustain 
employment with VA for approximately 15 years.  The examiner 
also noted that there was no history of any gross cognitive 
impairment.  

The Board also notes that none of the evidence added to the 
record between the May 2002 examination and the March 2004 
rating decision awarding the 50 percent rating supports a 
rating higher than the 50 percent awarded in that decision.  
As noted, aside from the examination report, the significant 
evidence of record from that time period consisted of the 
November 2002 clinic note and addendum that can be summarized 
as indicating that the veteran had had multiple crises, that 
he seemed to lack social skills, that he alluded that he may 
not be able to work, and that he was delusional and paranoid.  
The veteran denied audio and visual hallucinations, and his 
delusions were not especially bizarre; affect was blunted, 
but cognitive function was unremarkable.  The veteran's 
capacity to abstract and reason logically appeared to be 
intact except for delusions, and there was no evidence of 
disorganization in thinking or behavior.  The clinician 
opined that the veteran appeared to be seeking to stop 
working due to a mental and some ill-defined physical 
condition.  The April 2003 note only noted a confrontation 
with the veteran.  None of this evidence supports award of a 
rating higher than 50 percent.  In sum, for the period 
beginning May 20, 2002, the Board finds that award of a 50 
percent rating is warranted, but that a higher rating is not 
warranted.  

Following the RO's March 2004 award increasing the veteran's 
PTSD disability rating from 30 to 50 percent, effective from 
May 20, 2002, there next followed the November 2004 treatment 
note authored by Dr. P.  That treatment note showed that, 
despite the veteran's complaints of psychiatric problems, he 
had, at no time, given any evidence of willingness to work on 
his problems, but rather seemed bent upon achieving his 
single-minded objective of getting medical evidence to 
facilitate retirement.  The note also indicated that there 
was no evidence that the veteran's disability was so severe 
that it prevented him from working.  This letter does not 
provide probative evidence that a rating higher than the 
then-awarded 50 percent was warranted.  

Next, chronologically, came the C&P examination in December 
2004 that noted that the veteran was currently working, and 
had been working since 1983.  The veteran complained that he 
had to retire, that he was burned out, and that he could not 
handle work.  The examiner noted that he had reviewed the 
veteran's record, including the treatment notes reported 
above, and expressed skepticism regarding the veteran's PTSD 
diagnosis.  The examiner noted that during the interview he 
found the veteran to be complaining and angry, and 
manifesting a number of different behaviors that he 
considered to be manipulative.  He also noted that the 
veteran was clearly preoccupied with an agenda of being, as 
he saw it, mistreated and unjustly continued on his job 
despite his request to retire.  It appeared to the examiner 
that the veteran was behaving in the context of the 
interviews in a way to manipulate for the sake of his demands 
without sufficient evidence.  The examiner noted that he did 
not find any convincing basis that the veteran's job was so 
stressful that he could not tolerate it or needed an early 
retirement.  The examiner found no basis for an opinion that 
previously established the PTSD diagnosis had become any 
worse and, in fact, even questioned the original diagnosis.  
This examiner assigned a GAF score of 65, which the examiner 
described as a not very severe level.  The Board can find no 
basis for an increased rating for the veteran's PTSD based on 
the results of the December 2004 examination, particularly 
since this examiner found no basis for an opinion that 
previously established PTSD had become worse, and because his 
assigned GAF score of 65 was described as not being very 
severe.  

Next, the Board finds no basis for an increased rating in the 
February 2006 letter from Dr. S., who diagnosed the veteran 
with PTSD and assigned a GAF score of 45.  The Board gives 
Dr. S.'s statements and diagnosis little weight because there 
is no evidence of record that Dr. S. had treated or examined 
the veteran in the years immediately prior to the February 
2006 letter and diagnosis, and no evidence that Dr. S., 
located in Long Beach, California, had access to the 
veteran's case file in formulating his medical opinions.  
While there is some evidence of record that the veteran was 
receiving medications from VAMC Long Beach even after he 
moved to the east coast, the record indicates that the 
veteran had moved to Delaware sometime between January and 
May 2001, approximately five years before Dr. S.'s February 
2006 letter.  

The next substantive piece of medical evidence of record is 
the January 17, 2007, letter from VA psychologist Dr. L.  It 
was this letter that triggered the RO's increase in the 
veteran's PTSD rating award to 70 percent.  Dr. L. noted 
that, in the preceding two years, the veteran had had 
increasing difficulty performing his job as a psychiatric 
nursing assistant at another VAMC.  Dr. L. noted that the 
veteran's current symptoms were interrupted sleep, being 
easily irritated with verbal and physical aggression, poor 
concentration with inability to read, hypervigilance, 
hyperstartle reaction, active avoidance of things that remind 
him of traumatic experiences, loss of interest in doing 
things, total social isolation, detached and restricted 
affect with explosive anger, sense of foreshortened future, 
and flashbacks.  Dr. L. noted that the veteran was having 
serious issues at work in which he was unable to perform his 
duties, becoming extremely upset at both the patients and his 
supervisors.  He reported becoming very angry, and expressed 
concern that he would get out of control; he was becoming too 
rough with patients, and was having a lot of trouble thinking 
and making good decisions.  Dr. L. noted that the veteran's 
difficulties were directly related to his diagnosis of PTSD, 
particularly his difficulty dealing with incompetent 
authority, difficulty managing peers who did not exhibit 
competency in work skills, and his inability to maintain good 
concentration, which was said to put him at risk for a 
violent encounter with a patient.  

Dr. L. stated that the veteran then became totally unable to 
tolerate his work environment and stopped going to work on 
October 31, 2006.  Dr. L. concluded that the veteran was now 
totally and permanently unemployable.  

The DSM-IV Axis I diagnosis was PTSD, delayed type, chronic, 
severe; and major depression.  There was no diagnosis in Axis 
II.  The Axis III diagnoses were chronic obstructive 
pulmonary disease (COPD), severe high blood pressure, and 
sciatica.  In Axis IV the examiner identified the veteran's 
problems as working in a severely stressful environment, 
conflicted home life, and financial difficulties.  The Axis V 
GAF score was 45.  While it is presumed that Dr. L. examined 
the veteran in order to arrive at the conclusions he 
expressed in his January 2007 letter, as the Board noted in 
its July 2007 remand, there is no evidence that Dr. L. had 
access to the veteran's claims file when he examined the 
veteran and wrote this letter because the claims file was at 
the Board at that time.  

Nevertheless, the RO awarded an increased rating, to 70 
percent, based primarily on Dr. L.'s January 17, 2007, 
assessment.  While the Board will not address whether or not 
the 70 percent rating is warranted, it must address whether 
the higher, 100 percent, rating is warranted by the facts 
presented.  Upon consideration of all the facts of record, 
the Board can find no basis on which to award a higher, 100 
percent, rating.  

Dr. L.'s January 2007 letter does not support award of a 100 
percent rating.  Dr. L. stated in his letter that the veteran 
became totally unable to tolerate his work environment and 
stopped going to work on October 31, 2006.  Dr. L. concluded 
that the veteran was now totally and permanently 
unemployable.  However, as noted, the evidence shows that the 
veteran's record was at the Board at the time Dr. L. wrote 
his letter, and his opinion is thus based on an incomplete 
history that presumably came largely from the veteran 
himself.  Moreover, the Board also notes that Dr. L.'s 
conclusion that the veteran was totally and permanently 
unemployable followed and was logically based on his opinion 
that the veteran became unable to tolerate his specific work 
environment, which, the record shows, was in a secure 
facility for psychiatric patients and was very stressful.  
More significant in this regard is the fact that Dr. L. 
specified that the purpose of his letter was to support the 
veteran's application for disability retirement from his 
former job as a psychiatric nursing assistant.  The Board 
therefore concludes that the opinion that the veteran is 
totally and permanently unemployable is applicable to his 
former job as a nursing assistant at VA, a job that the 
veteran had left of his own accord.  But, since Dr. L. did 
not specify why or explain how the veteran was totally and 
permanently unemployable in any other occupation, the Board 
accords the January 2007 letter from Dr. L. less evidentiary 
weight than other, more convincing, medical evidence of 
record.  

As noted, Dr. L. noted the next month that the veteran was 
doing slightly better, but seeking a signed statement to the 
effect that he was totally and permanently disabled in order 
to have his alleged debt to the Department of Education 
forgiven.  Subsequent treatment records from Dr. L. generally 
indicate that the veteran reported that he was doing okay, or 
doing somewhat better, with mental status examinations 
uniformly reporting that the veteran was anxious and 
depressed, with moderate-to-severe symptoms.  A January 2008 
note indicated that the veteran reported that he was getting 
back into more social activity.  

The Board also finds that the report of the February 2008 VA 
PTSD examination report to be of greater evidentiary value 
because it was aimed at objectively assessing the veteran's 
current level of disability.  The February 2008 examiner 
reported that the veteran reported that he had been married 
to his current wife since 2000, and had a close relationship 
with her, though he averred that he had no current social 
relationships-notwithstanding his report to Dr. L. the 
preceding month that he was getting back into more social 
activity.  He reported no suicidal or homicidal ideation or 
attempts.  

On examination, the veteran was tense, irritable, anxious, 
agitated, dysphoric, with constricted affect, but with speech 
that was unremarkable.  He was oriented as to time, person, 
and place; thought process was termed unremarkable.  He 
exhibited obsessions and paranoid ideation, but was able to 
understand the outcome of his behavior.  He averred visual 
hallucinations and inappropriate behavior such as excessive 
expression of anger about his previous experiences at VA; 
impulse control was described as fair, but there were no 
reported episodes of violence, notwithstanding irritability 
or outbursts of anger.  The veteran was reportedly able to 
maintain minimum personal hygiene, and there was no problem 
with activities of daily living.  

The Axis V GAF score was 50 which, the Board notes, defines 
the upper range limit of the category of symptoms described 
by DSM-IV as "serious symptoms."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), 
Global Assessment of Functioning (GAF) Scale.  The examiner 
commented in his diagnosis that the veteran's psychosocial 
functioning was quite impaired, and that the veteran was 
actively paranoid and isolates himself to keep himself safe.  
The examiner opined that, on a scale of zero to 10, the 
veteran's depression (which is associated with his non-
service-connected personality disorder) has affected the 
veteran's function level by about three points, and that his 
PTSD has aggravated his psychosocial functioning an 
additional six points.  He also commented that the veteran's 
current paranoia, aggressiveness, attitude, anger, and poor 
interpersonal skills are obstacles to his ability to maintain 
gainful employment.  

The Board notes that the February 2008 VA examiner assigned a 
GAF score of 50, which the Board notes is center on the GAF 
score scale, which runs from 0 to 100, indicating the absence 
of total occupational and social impairment.  The Board also 
notes that this examiner opined that the veteran's current 
paranoia, aggressiveness, attitude, anger, and poor 
interpersonal skills are obstacles to his ability to maintain 
gainful employment, but the assessment that these were 
obstacles to gainful employment is not the same as an 
assessment that the veteran was unemployable.  Put another 
way, this examiner's opinion is that employment would be 
difficult, but not impossible, for this veteran.  Moreover, 
the Board notes that the examiner noted that the veteran's 
isolation is due to his active paranoia, which is an Axis II 
diagnosis for which the veteran is not service connected.  In 
this regard, the Board also takes note of this examiner's 
assessment that about one-third of the veteran's depression, 
that affects his function level, is associated with his non-
service-connected personality disorder, and therefore cannot 
be attributable to his service-connected PTSD.  

In sum, the Board finds that the evidence of record shows 
that the veteran's disability picture more nearly 
approximates the criteria required for the presently assigned 
70 percent for PTSD, and that a higher rating is not 
warranted because it does not demonstrate that there is total 
occupational and social impairment due to PTSD.  38 C.F.R. § 
4.130.  

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's service-connected PTSD 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  The Board again notes that credible 
medical authority has determined that one-third of the 
veteran's functional disability is attributable to his non-
service-connected personality disorder.  Given the lack of 
evidence showing unusual disability with respect to the 
veteran's PTSD that is not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

III.  Earlier Effective Date

The veteran contends that the effective date of the award of 
the 50 percent evaluation for his service-connected PTSD 
should be earlier than the assigned date of May 20, 2002.  
Specifically, the veteran contends that the October 5, 2000, 
letter written by Dr. K.S. should determine the effective 
date of the 50 percent award because Dr. S. stated that the 
veteran's "condition is more disabling than previously 
recognized."  

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  In regard 
to claims for increased compensation, the law specifically 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(o)(1), (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); see also VAOPGCPREC 12-98.  

As an initial matter, the Board notes that the veteran's 
appeal of the RO's assignment of a 30 percent rating for PTSD 
was denied by the Board in a decision dated in August 2000, 
less than two months before Dr. S.'s October 2000 letter.  
The Board's August 2000 denial is a final decision.  
38 C.F.R. § 20.1100.  Since Dr. S.'s October 2000 letter 
avers that the veteran's PTSD symptomatology had worsened and 
that his rating warranted reevaluation, the Board considers 
that Dr. S.'s October 2005 letter constitutes an informal 
claim for an increased rating.  Though an increased rating 
claim was not developed by the RO and is therefore not 
specifically before the Board on appeal, the claim for an 
earlier effective date for the subsequently assigned 50 
percent award, which is before the Board, would, if granted, 
achieve the same end result, i.e., an October 2000 effective 
date for a higher award.  As a consequence, the informal 
claim for an increased rating need not be referred to the RO.  

Here, as shown in the preceding section, the Board finds that 
the earliest date as of which it was factually ascertainable 
that an increase in the veteran's PTSD disability had 
occurred was the date of the examination given on May 20, 
2002.  It is not, as is claimed, the date of receipt of Dr. 
S.'s October 2003 letter.  

The October 2000 letter from VA psychiatrist K.S., M.D., 
stated that, after evaluating the veteran and assessing his 
current symptoms, it had become clear to Dr. S. that the 
veteran's condition was more disabling than initially 
recognized.  The Board notes that, while Dr. S. asserted that 
the veteran was having panic attacks, panic attacks are among 
the symptoms associated with both the 30 percent and the 50 
percent rating criteria.  Moreover, Dr. S. did not indicate 
that the veteran's alleged panic attacks occurred more than 
once per week, the threshold for associating panic attacks 
with a 50 percent rating.  Dr. S. also noted that the veteran 
had difficulty with learning and understanding complex 
commands and had difficulty getting along with his co-
workers.  Nevertheless, since, at the time, the veteran was a 
full-time employee, he had demonstrably been able to cope in 
his unusually stressful workplace.  Regarding other criteria 
from the 50 percent rating, the Board notes that Dr. S. made 
no mention of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; impaired abstract 
thinking; disturbances of motivation and mood; or impairment 
of short and long-term memory.  

As noted, Dr. S.'s October 2000 letter did not include a 
formal diagnosis conforming to DSM-IV, and thus there is no 
way of knowing whether or not he considered anything other 
that the veteran's service-connected PTSD as contributing to 
the symptomatology Dr. S. listed as being exhibited by the 
veteran.  However, in deciding this issue, the Board again 
notes that the veteran has long been diagnosed with a 
personality disorder that is not service connected.  As 
noted, the May 2002 examiner suggested other factors, such as 
childhood abuse, failed marriages, and alcohol abuse, may 
factor in the etiology of the veteran's symptoms.  Moreover, 
more than four years later, the December 2004 examiner noted 
that he did not find any convincing basis that the veteran's 
job was so stressful that he could not tolerate it or that he 
needed an early retirement.  The examiner found no basis for 
an opinion that previously established the PTSD diagnosis had 
become any worse.  Finally, the February 2008 examiner has 
attributed one-third of the veteran's psychosocial 
functioning shortfalls to the depression attributed the non-
service-connected personality disorder.  In light of the 
foregoing, the Board finds that it cannot conclude that all 
of the veteran's psychosocial functioning shortfalls listed 
by Dr. S. logically can be attributed to his service-
connected PTSD, as Dr. S.'s letter seems to suggest.  

Regarding Dr. S.'s October 2000 letter, the Board finds that, 
while the veteran may have been exhibiting additional 
symptomatology, some of which fall into the criteria listed 
for the 50 percent rating, the veteran's PTSD disability 
picture in October 2000 still more nearly approximated the 
criteria required for 30 percent rating in effect at the 
time, and that Dr. S.'s letter does not provide a basis for 
assignment of an earlier effective date for award of the 50 
percent rating.  

In sum, the Board finds that the preponderance of the 
evidence shows that the earliest date as of which it was 
factually ascertainable that an increase in the veteran's 
PTSD disability sufficient to warrant the 50 percent rating 
was the date of the examination given on May 20, 2002.  An 
earlier effective date is therefore not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated as 50 percent 
disabling from May 20, 2002, and rated as 70 percent 
disabling from January 17, 2007, is denied.

Entitlement to an effective date earlier than May 20, 2002, 
for award of a 50 percent rating for PTSD, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


